Exhibit 10.1

 

 

THE FEDERAL HOME LOAN BANK

OF ATLANTA

 

 

DEFERRED COMPENSATION PLAN

(2009 REVISION)

 

 

 

Effective as of

January 1, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article 1.         Purpose and Adoption of Plan

   3

Article 2.         Definitions

   3

Article 3.         Eligibility

   5

Article 4.         Deferral of Compensation by Member

   5

Article 5.         Source of Payment

   9

Article 6.         Designation of Beneficiaries

   9

Article 7.         Administration of the Plan

   10

Article 8.         Amendment and Termination

   11

Article 9.         General Provisions

   12



--------------------------------------------------------------------------------

FEDERAL HOME LOAN BANK OF ATLANTA

DEFERRED COMPENSATION PLAN

ARTICLE ONE

Purpose and Adoption of Plan

1.01 The Federal Home Loan Bank of Atlanta (the “Bank”) previously established
individual agreements (“Individual Agreements”) with certain members of the
Board of Directors of the Bank, as well as certain executives of the Bank, in
order to permit such persons to defer the receipt of compensation received from
the Bank. Each person with an Individual Agreement is listed on Appendix A to
this Plan.

Effective as of January 1, 2009, each of the Individual Agreements shall be
subsumed within and replaced by this Plan document. The Bank’s intent in
replacing each of the Individual Agreements with this Plan is not to change any
of the substantive features of the Individual Agreements, except to the extent
necessary to add provisions necessary to comply with Section 409A of the
Internal Revenue Code of 1986, as amended, or to add provisions as may be
permitted under guidance issued under Code Section 409A. As permitted under
guidance issued under Code Section 409A, the Plan does not contain provisions
retroactive to the effective date of Section 409A (January 1, 2005), but the
Individual Agreements have complied with Section 409A and guidance thereunder
since the effective date of such legislation.

1.02 The Plan is designed to permit directors of the Bank and a select group of
management or highly compensated Employees of the Bank who contribute materially
to the continued growth, development and future business success of the Bank to
voluntarily defer a portion of their compensation.

ARTICLE TWO

Definitions

When used in the Plan, the following terms shall have the following meanings:

2.01 “Account” means the account established and maintained under the Plan to
record the contributions deemed to be made by the Member, as well as the change
in value attributable to the deemed gains and losses thereon, all as described
hereafter. For a Member who maintained an Individual Agreement prior to
January 1, 2005, the Account includes both a Grandfathered Account and a
Section 409A Account.

2.02 “Adoption Date” means January 1, 2009.

2.03 “Bank” means the Federal Home Loan Bank of Atlanta.

 

3



--------------------------------------------------------------------------------

2.04 “Base Pay” shall mean, with respect to each Member, his regular base pay
for a given payroll period, without reduction for Section 401(k), Section 125,
or other pay reductions, and without regard to qualified plan limits under Code
Section 401(a)(17).

2.05 “Beneficiary” means the beneficiary or beneficiaries designated in
accordance with the Plan to receive the benefit, if any, payable upon the death
of a Member of the Plan.

2.06 “Board of Directors” means the Board of Directors of the Bank.

2.07 “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor thereto.

2.08 “Committee” means the Governance and Compensation Committee or any
successor committee appointed by the Board of Directors to administer the Plan.

2.9 “Deferral Agreement” means the Agreement under which a Member elected to
defer compensation under the Plan in accordance with the provisions of
Section 4.01.

2.10 “Director” means a member of the Board of Directors of the Bank.

2.11 “Eligible Executive” means (1) an officer of the Bank who holds the title
of Senior Vice President or higher, or (2) an officer of the Bank who had an
Individual Agreement with the Bank as of December 31, 2008, and is listed on
Appendix A.

2.12 “Entry Date” shall mean the first day of the calendar month next following
or coinciding with the date on which an Eligible Executive or Director is
designated by the Committee as eligible for the Plan.

2.13 “Grandfathered Account,” if applicable, means the value of the Member’s
benefit under his Individual Agreement on December 31, 2004, together with
earnings to such benefit thereafter, and is exempt from Code Section 409A.
Pursuant to the transition rules and relevant guidance under Code Section 409A,
the Plan allows for a Special Distribution Election (as defined in
Section 4.01(c)); however, as set forth in Section 4.01(c), the Special
Distribution Elections are subject to the Bank not receiving an objection from
the Federal Housing Finance Agency by January 7, 2009. If the Federal Housing
Finance Agency does not object to the Special Distribution Election provisions
of Section 4.01(c) by January 7, 2009, a Member’s entire Account shall become
subject to Code Section 409A.

2.14 “Incentive Award” shall mean, with respect to each Member, any annual
incentive compensation paid by the Bank, without reduction for Section 401(k),
Section 125, or other pay reductions, and without regard to qualified plan
limits under Code Section 401(a)(17).

 

4



--------------------------------------------------------------------------------

2.15 “Individual Agreement” shall mean an individual deferred compensation
agreement between the Bank and an individual listed on Appendix A to this Plan,
which was entered into prior to the Adoption Date of this Plan.

2.16 “Investment Election” shall mean the Member’s election to have his Account
invested pursuant to Section 4.03.

2.17 “Member” means any person included in the membership of the Plan.

2.18 “Plan Year” shall mean the calendar year.

2.19 “Section 409A Account” shall mean the value of the Member’s Account, minus
the value of the Member’s Grandfathered Account. The Section 409A Account shall
be subject to Code Section 409A and applicable guidance thereunder.

2.20 “Separation from Service” means separation from service as determined under
Code Section 409A and applicable guidance thereunder.

ARTICLE THREE

Eligibility

3.01 The Committee shall determine which individuals or groups of employees
shall be eligible to participate in the Plan. Participation shall be limited to
(i) Directors: and (ii) Eligible Executives.

ARTICLE FOUR

Deferral of Compensation by Member

4.01 A Member who is an Eligible Executive may elect to defer a specified
percentage of his or her Base Pay and Incentive Award. A Member who is a
Director may elect to defer a specified percentage of his compensation. In all
cases, the minimum annual amount deferred shall be $10,000. A Member’s elections
shall be made in accordance with the following provisions:

(a) The Committee or its delegate shall provide each Member with a Deferral
Agreement at least 30 days prior to the commencement of the calendar year in
which the services giving rise to the compensation will be rendered. Each Member
shall execute and deliver the Deferral Agreement to the Committee no later than
the last business day preceding the calendar year in which the services giving
rise to such compensation will be rendered.

Notwithstanding the foregoing, to the extent that the Participant’s Incentive
Award constitutes “performance-based compensation” as defined in Treasury
Regulation Section 1.409A-1(e), a Member may execute and deliver a Deferral
Agreement with respect to such Incentive Award after the beginning of the
performance period for such Incentive Award, but no later than six months before
the end of the performance period, and provided further that in no event may a
Deferral Agreement be executed and delivered after such compensation has become
readily ascertainable.

 

5



--------------------------------------------------------------------------------

Also notwithstanding the above, provided the Eligible Executive or Director does
not already participate in a deferred compensation plan of the Bank that is
considered to be the same type of plan as this Plan under the plan aggregation
rules contained in Treasury Regulation 1.409A-1(c)(2), a Director or an Eligible
Executive who becomes eligible to participate during a calendar year may execute
a Deferral Agreement with respect to his Base Pay within 30 days of the date he
becomes eligible to participate, provided that such Deferral Agreement shall
only apply to Base Pay earned by the Member in the payroll periods beginning on
or after the date such Deferral Agreement is submitted to the Committee.

(b) The Deferral Agreement shall provide for distribution elections with respect
to the Grandfathered Account and the Section 409A Account. A Member may make
different distribution elections with respect to deferrals made during each
calendar year, and/or groups of calendar years.

(c) Notwithstanding anything herein to the contrary (including the provisions of
Section 4.05), and as permitted under the transition rules and relevant guidance
under Code Section 409A, a Member may elect, in the form and manner required by
the Committee, to change the Member’s previously elected time and form of
payment with respect to any Deferral Agreement or Individual Agreement
applicable to services performed through and including December 31, 2008 (the
“Special Distribution Election”) in accordance with this Section 4.01(c). If a
Member chooses to make a Special Distribution Election, the Member shall receive
a lump sum distribution of applicable amounts on March 2, 2009. If a Special
Distribution Election form is not timely submitted prior to December 31, 2008
(or such earlier date as determined by the Committee), the Member’s existing
deferral elections shall remain unchanged. This Section 4.01(c) is conditioned
upon the Federal Housing Finance Agency not objecting to it by January 7, 2009.
If, by January 7, 2009 the Federal Housing Finance Agency objects to the use of
this Special Distribution Election, then no Special Distribution Elections,
whether or not already submitted, shall become effective and the value of each
Member’s benefit under his Individual Agreement on December 31, 2004, together
with earnings to such benefit thereafter shall remain grandfathered and exempt
from Code Section 409A.

All individuals with an Account balance as of December 31, 2008 shall be
eligible for this Special Distribution Election regardless of whether such
individual is currently receiving annual installment payments, whether such
individual has not yet begun to receive benefit distributions, or whether the
individual is an active employee or director or has already ceased service to
the Bank.

(d) A Member’s election on his Deferral Agreement of the rates at which he
authorizes deferrals under Section 4.01(a) shall be irrevocable for the calendar
year for which the deferral is elected. Notwithstanding the foregoing, a Member
may, in the event

 

6



--------------------------------------------------------------------------------

of an unforeseeable emergency which results in severe financial hardship,
request a suspension of his salary deferrals under the Plan. The request shall
be made in a time and manner determined by the Committee. The suspension shall
be effective with respect to the portion of the calendar year remaining after
the Committee’s determination that the Member has incurred a severe financial
hardship. The Committee shall apply standards, to the extent applicable,
identical to those described in Section 4.07 in making its determination.

4.02 The Committee shall maintain an Account on the books and records of the
Bank for each Member by reason of amounts credited under Section 4.01. The
deferrals of a Member under Section 4.01 shall be credited to the Member’s
Account as soon as practical after the date that the compensation reduced under
Section 4.01 would otherwise have been paid to such Member.

4.03 In addition to the amounts described in Section 4.02, the Account of a
Member shall be credited from time to time with deemed investment gains and
losses based upon such hypothetical investment options as the Committee shall
announce to Members from time to time. A Member may request how his Account
shall be allocated among such investment options in increments of not less than
one percent (1%), but the Committee or its delegate may in its sole discretion
override any such request, and, if so, the Committee or its delegate may
allocate such funds in a different manner. A Member may make investment requests
on a daily basis, using such electronic or other media as the Committee may
permit. Investment requests shall be subject to such additional rules and
conditions as the Committee may prescribe from time to time (including a delay
in implementing such request, in order to give the Committee or its delegate an
opportunity to override such request). The Bank shall not be required under any
circumstance to obtain an actual investment vehicle which reflects the
investment request made by the Member, nor shall the Committee’s acceptance of a
Member’s investment request give the Member a right or interest in any specific
assets of the Bank.

4.04 A Member shall at all times be 100% vested in his Account.

4.05 The balance credited to a Member’s Account under this Article Four, as
adjusted by deemed gains and losses under Section 4.03, shall be paid to him
either in a lump sum payment or annual installments over a period of two (2) to
five (5) years, as elected by the Member on his distribution election form. As
elected by the Member on his distribution election form, such payments shall
commence on:

(i) a date following the Member’s Separation from Service with the Bank
determined by the Committee in its sole discretion, but no later than ninety
(90) days after the Member’s Separation from Service with the Bank; or

(ii) a date certain elected by the Member, but no earlier than three (3) years
after the date of the Member’s distribution election form.

A Member’s distribution election shall be made in writing on a form acceptable
to the Committee, and shall be subject to the following additional rules:

 

7



--------------------------------------------------------------------------------

(y) Any subsequent election (i.e., any election following the Member’s initial
distribution election under Section 4.01(b)) with respect to the Member’s
Account must be made no later than twelve (12) months preceding the earlier of
the date the Member Separates from Service or the fixed payment date elected by
the Member; and

(z) Any subsequent election (i.e., any election following the Member’s initial
election under Section 4.01(b)) with respect to the Member’s Section 409A
Account must defer the commencement of distribution of the Section 409A Account
for a period of at least five (5) years from the date such payment would have
otherwise commenced.

If installments are elected, a Member may continue to request that the balance
of his or her Account be invested under the procedures set out in Section 4.03.
Subsequent installments shall be paid on the anniversary of the date the first
installment is paid, and the amount paid on each installment shall be determined
by multiplying the Member’s balance as most recently determined by the Committee
for this purpose, by a fraction, the numerator of which is one, and the
denominator of which is the number of remaining installments (including the
installment being paid); therefore, for example, if a Member elects installments
over five years, the fraction in the first year would be 1/5, in the second year
would be 1/4, in the third year would be 1/3, and so forth, until the fraction
in the final year is 1/1.

Notwithstanding anything to the contrary in this Section 4.05, if (i) a Member
or Beneficiary is eligible to commence distribution of his or her Account under
this Article Four or has already commenced distribution, (ii) such Member or
Beneficiary does not participate in any other non-qualified deferred
compensation plan that would be aggregated with this Plan under Treasury
Regulation Section 1.409A-1(c)(2) (i.e., another voluntary deferral-type
deferred compensation plan), and (iii) during a given calendar year the value of
the Account payable to such Member or Beneficiary under Article Four does not
exceed the applicable dollar amount under Code Section 402(g)(1)(B) for such
calendar year ($15,500 for calendar year 2008), then the remaining value of such
Account shall be paid in a single lump sum to such Member or Beneficiary, as
applicable, on a date determined by the Committee in its discretion, but no
later than December 31 of the calendar year for which such determination is
made.

4.06 If a Member dies prior to receiving the balance credited to his Account,
the balance in his Account shall be paid to his Beneficiary at the same time and
in the same manner as if the Member had continued to live.

4.07 While employed by the Bank, a Member may, in the event of an unforeseeable
emergency, request a withdrawal from his Account. The request shall be made in a
time and manner determined by the Committee, shall be for an amount not greater
than the lesser of (i) the amount required to meet the financial hardship, or
(ii) the amount of his Account, and shall be subject to approval by the
Committee. For purposes of this Section 4.07, an unforeseeable emergency means a
severe financial hardship resulting from an illness or accident of the Member or
a dependent (as defined in Section 152 of the Code without regard to
Section 152(b)(1), (b)(2), and (d)(1)(B)), loss of the

 

8



--------------------------------------------------------------------------------

Member’s property due to casualty (including the need to rebuild a home not
otherwise covered by insurance), or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Member. Except as otherwise provided herein, the purchase of a home and the
payment of college tuition are not unforeseeable emergencies. Whether a Member
or dependent is faced with an unforeseeable emergency is to be determined by the
Committee based on the relevant facts and circumstances of each case, but, in
any case, a distribution on account of unforeseeable emergency may not be made
to the extent that such emergency is or may be relieved through reimbursement or
compensation from insurance or otherwise, by liquidation of the Member’s assets,
to the extent the liquidation of such assets would not cause severe financial
hardship, or by cessation of deferrals under the arrangement.

4.08 The timing of a distribution of a Member’s Section 409A Account may not be
accelerated, except in the event of an unforeseeable emergency (as provided in
Section 4.07) or other permissible acceleration of distribution under Treas.
Reg. Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii)
(conflicts of interest), (j)(4)(vi) (payment of employment taxes), (j)(4)(vii)
(payment upon income inclusion under Section 409A), (j)(4)(ix) (plan
terminations and liquidation), (j)(4)(xi) (payment of state, local or foreign
taxes), (j)(4)(xiii) (certain offsets) and (j)(4)(xiv) (bona fide disputes).

ARTICLE FIVE

Source of Payment

5.01 All payments of benefits under the Plan shall be paid from, and shall only
be a general claim upon, the general assets of the Bank, notwithstanding that
the Bank, in its discretion, may establish a bookkeeping reserve or a grantor
trust (as such term is used in Sections 671 through 677 of the Code) to reflect
or to aid it in meeting its obligations under the Plan with respect to any
Member or prospective Member or Beneficiary.

5.02 No Member shall have any right, title or interest whatsoever in or to any
investments which the Bank may make or any specific assets which the Bank may
reserve to aid it in meeting its obligations under the Plan. To the extent that
any person acquires a right to receive payments from the Bank under the Plan,
such right shall be no greater than the right of an unsecured general creditor
of the Bank.

ARTICLE SIX

Designation of Beneficiaries

6.01 For purposes of benefits payable under Article Four of this Plan, each
Member of the Plan may file with the Committee a written designation of one or
more persons as the Beneficiary who shall be entitled to receive the amount, if
any, payable under the Plan upon his death. The Member may, from time to time,
revoke or change his beneficiary designation without the consent of any prior
Beneficiary by filing a new designation with the Committee. The last such
designation received by the Committee shall be controlling; provided, however,
that no designation, or change or revocation thereof, shall be effective unless
received by the Committee prior to the Member’s death, and in no event shall it
be effective as of a date prior to such receipt.

 

9



--------------------------------------------------------------------------------

6.02 If no such beneficiary designation is in effect at the time of a Member’s
death, or if no designated Beneficiary survives the Member, or if, in the
opinion of the Committee, such designation conflicts with applicable law, the
Member’s estate shall be deemed to have been designated his Beneficiary and
shall be paid the amount, if any, payable under the Plan upon the Member’s
death. If the Committee is in doubt as to the right of any person to receive
such amount, the Committee may retain such amount, without liability for any
interest thereon, until the rights thereto are determined, or the Committee may
pay such amount into any court of appropriate jurisdiction and such payment
shall be a complete discharge of the liability of the Plan and the Bank
therefore.

ARTICLE SEVEN

Administration of the Plan

7.01 The Board of Directors has delegated to the Committee, subject to those
powers which the Board has reserved as described in Article Eight below, general
authority over and responsibility for the administration and interpretation of
the Plan. The Committee shall have full power and discretionary authority to
interpret and construe the Plan, to make all determinations considered necessary
or advisable for the administration of the Plan and any trust referred to in
Article Five above, and the calculation of the amount of benefits payable
thereunder, and to review claims for benefits under the Plan. Unless arbitrary
or capricious, the Committee’s interpretations and constructions of the Plan and
its decisions or actions thereunder shall be binding and conclusive on all
persons for all purposes.

7.02 The Committee shall arrange for the engagement of legal counsel and
certified public accountants (who may be actuary, counsel or accountants for the
Bank), and other consultants, and make use of agents and clerical or other
personnel for purposes of the Plan. The Committee may rely upon the written
opinions of such counsel, accountants and consultants, and delegate to any agent
or to any sub-committee or Committee member its authority to perform any act
hereunder, including without limitations those matters involving the exercise of
discretion; provided, however, that such delegation shall be subject to
revocation at any time at the discretion of the Committee. The Committee shall
report to the Board of Directors, or to a committee designated by the Board of
Directors, at such intervals as shall be specified by the Board of Directors or
such designated committee, with regard to the matters for which it is
responsible under the Plan.

7.03 No Committee member shall be entitled to act on or decide any matters
relating solely to such member or any of his rights or benefits under the Plan.

7.04 No Committee member shall receive any special compensation for serving in
such capacity but shall be reimbursed for any reasonable expenses incurred in
connection therewith. No bond or other security need be required of the
Committee or any member thereof in any jurisdiction.

 

10



--------------------------------------------------------------------------------

7.05 Any action of the Committee may be taken upon the affirmative vote of a
majority of the members at a meeting or, at the direction of its Chairman,
without a meeting by mail, e-mail or telephone, provided that all of the
Committee members are informed in writing of the vote.

7.06 All claims for benefits under the Plan shall be submitted in writing to the
Chairman of the Committee. Written notice of the decision on each such claim
shall be furnished with reasonable promptness to the Member or his Beneficiary
(the “claimant”). The claimant may request a review by the Committee of any
decision denying the claim in whole or in part. Such request shall be made in
writing and filed with the Committee within 30 days of such denial. A request
for review shall contain all additional information which the claimant wishes
the Committee to consider. The Committee may hold any hearing or conduct any
independent investigation which it deems desirable to render its decision, and
the decision on review shall be made as soon as feasible after the Committee’s
receipt of the request for review. Written notice of the decision on review
shall be furnished to the claimant. For all purposes under the Plan, such
decisions on claims (where no review is requested) and decisions on review
(where review is requested) shall be final, binding and conclusive on all
interested persons as to all matters relating to the Plan.

7.07 All expenses incurred by the Committee in its administration of the Plan
shall be paid by the Bank.

ARTICLE EIGHT

Amendment and Termination

8.01 The Board of Directors of the Bank may amend, suspend or terminate, in
whole or in part, the Plan in accordance with applicable law without the consent
of the Committee, any Member, Beneficiary or other person, provided, however,
that (i) no amendment, suspension or termination shall retroactively impair or
otherwise adversely affect the rights of any Member, Beneficiary or other person
to benefits under the Plan which have accrued prior to the date of such action;
and (ii) termination with respect to the portion of the Plan that includes the
Section 409A Accounts and/or the Section 409A Accrued Benefits must comply with
the requirements of Treas. Reg. Section 1.409A-3(j)(4)(ix). The Board may also
take any other action which may be necessary or appropriate to facilitate the
administration, management and interpretation of the Plan or to conform the Plan
thereto, provided that any such amendment or action does not have a material
detrimental effect on the then currently estimated cost to the Bank of
maintaining the Plan.

 

11



--------------------------------------------------------------------------------

ARTICLE NINE

General Provisions

9.01 The Plan shall be binding upon and inure to the benefit of the Bank and its
successors and assigns and the Members, and the successors, assigns, designees
and estates of the Members. The Plan shall also be binding upon and inure to the
benefit of any successor bank or organization succeeding to substantially all of
the assets and business of the Bank, but nothing in the Plan shall preclude the
Bank from merging or consolidating into or with, or transferring all or
substantially all of its assets to, another bank or organization which assumes
the Plan and all obligations of the Bank hereunder. The Bank agrees that it will
make appropriate provision for the preservation of the rights of Members under
the Plan in any agreement or plan which it may enter into to effect any merger,
consolidation, reorganization or transfer of assets. Upon such a merger,
consolidation, reorganization, or transfer of assets and assumption of Plan
obligations of the Bank, the term “Bank” shall refer to such other bank or
successor entity and the Plan shall continue in full force and effect.

9.02 Neither the Plan nor any action taken thereunder shall be construed as
giving to a Member the right to be retained in the employ of the Bank or as
affecting the right of the Bank to dismiss any Member from its employ.

9.03 The Bank shall withhold or cause to be withheld from all benefits payable
under the Plan all federal, state, local or other taxes required by applicable
law to be withheld with respect to such payments.

9.04 No right or interest of a Member under the Plan may be assigned, sold,
encumbered, transferred or otherwise disposed of and any attempted disposition
of such right or interest shall be null and void. Further, no right or interest
of a Member may be reached by any creditor of the Member.

9.05 If the Committee shall find that any person to whom any amount is or was
payable under the Plan is unable to care for his affairs because of illness or
accident, or is a minor, or has died, then any payment, or any part thereof, due
to such person or his estate (unless a prior claim therefore has been made by a
duly appointed legal representative), may, if the Committee is so inclined, be
paid to such person’s spouse, child or other relative, an institution
maintaining or having custody of such person, or any other person deemed by the
Committee to be a proper recipient on behalf of such person otherwise entitled
to payment. Any such payment shall be in complete discharge of the liability of
the Plan and the Bank therefore.

9.06 All elections, designations, requests, notices, instructions, and other
communications from a Member, Beneficiary or other person to the Committee
required or permitted under the Plan shall be in such form as is prescribed from
time to time by the Committee and shall be delivered electronically or mailed by
first-class mail or delivered to such location as shall be specified by the
Committee and shall be deemed to have been given and delivered only upon actual
receipt thereof at such location.

 

12



--------------------------------------------------------------------------------

9.07 The benefits payable under the Plan shall be in addition to all other
benefits provided for employees of the Bank and shall not be deemed salary or
other compensation by the Bank for the purpose of computing benefits to which he
may be entitled under any other plan or arrangement of the Bank.

9.08 No Committee member shall be personally liable by reason of any instrument
executed by him or on his behalf, or action taken by him, in his capacity as a
Committee member nor for any mistake of judgment made in good faith. Consistent
with applicable law, regulation or governing bylaw of the Bank, the Bank shall
indemnify and hold harmless each Committee member and each employee, officer or
director of the Bank, to whom any duty, power, function or action in respect of
the Plan may be delegated or assigned, or from whom any information is requested
for Plan purposes, against any cost or expense (including fees of legal counsel)
and liability (including any sum paid in settlement of a claim or legal action
with the approval of the Bank) arising out of anything done or omitted to be
done in connection with the Plan, unless arising out of such person’s fraud or
bad faith.

9.09 As used in the Plan, the masculine gender shall be deemed to refer to the
feminine, and the singular person shall be deemed to refer to the plural,
wherever appropriate.

9.10 The captions preceding the Sections of the Plan have been inserted solely
as a matter of convenience and shall not in any manner define or limit the scope
or intent of any provisions of the Plan.

9.11 The Plan shall be construed according to the laws of the State of Georgia
in effect from time to time.

9.12 With respect to a specified employee (within the meaning of Code
Section 409A), payment of benefits under the Plan, if conditioned upon the
employee’s Termination of Employment, may not occur before the date that is six
months after the Participant’s Termination of Employment (or, if earlier, the
date of death of the Member).

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, THE FEDERAL HOME LOAN BANK of ATLANTA has caused this
amended and restated Deferred Compensation Plan to be executed effective as of
the 1st day of January, 2009.

 

The Federal Home Loan Bank of Atlanta By:   /s/ Richard A. Dorfman   Title:
President and Chief Executive Officer

 

 

Attest:

 

 

/s/ Jill Spencer Secretary

 

14



--------------------------------------------------------------------------------

[FHLBank Atlanta logo]

 

“Exhibit A”

 

Deferred Compensation Plan

Participants with Individual Agreements

 

 

Directors

John M. Bond, Jr.

Joseph S. Bracewell, III

Jonathan Kislak

Michael L. Middleton

John Edward Norris, III

Donna Shuler

 

Executives

Cathy C. Adams

Carroll F. Bray

Carol A. Jackson

Marian M. Lucia

W. Wesley McMullan

John Ruggierio

Robert Showfety

Jill Spencer

 

15